Citation Nr: 1220790	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for a left shoulder strain, prior to January 19, 2011.  

2.  Entitlement to a rating in excess of 10 percent for a left shoulder strain, from January 20, 2011.

3.  Entitlement to an initial, compensable rating for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983, from March 2003 to March 2005, and from October 2006 to February 2008.  He also served in the Pennsylvania Army National Guard with various periods of unverified active duty for training and inactive duty training in the 1980s and 1990s.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the RO.

In the May 2008 rating decision, the RO, inter alia, granted service connection for IBS, and assigned an initial 0 percent (noncompensable) rating, effective February 8, 2008; granted service connection for left shoulder strain, and assigned a 0 percent rating, effective February 8, 2008; and denied service connection for right and left knee disabilities.  The Veteran filed a notice of disagreement (NOD)in June 2008, and the RO issued a statement of the case (SOC)in February 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2009.

In an April 2011 rating decision, the RO granted a higher, 10 percent, rating for the service-connected left shoulder disability, effective January 20, 2011.  However, as higher ratings for this disability are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has characterized the appeal involving the left shoulder as now encompassing the first two matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In response to the Veteran's request for a Board hearing at a local office in his substantive appeal, a June 2011 letter informed the Veteran that he was scheduled for the requested hearing in July 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board's decision addressing the claims for higher ratings for IBS and for a left shoulder disability is set forth below.  The claims for service connection for right and left knee disabilities are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington D.C.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, on his March 2009 VA Form 9, the Veteran attempted to perfect appeals of the denial of service connection for his low back and neck disabilities.  However, those matters are not before the Board.  The Veteran's March 2009 VA Form 9 was accepted as a notice of disagreement with the low back and neck claims, and the RO issued a statement of the case in December 2010.  However, the Veteran did not perfect an appeal of those matters by filing a timely VA Form 9, and the RO closed the appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) (2011).  Hence, the appeal is limited to the matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  The Veteran is left-handed.

3.  Collectively, the evidence suggests that, since the February 8, 2008 effective date of the award of service connection, the Veteran's service-connected left shoulder strain has been  manifested by consistent painful motion; however, no compensable limitation of motion has been shown, and there is no evidence of ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula.

4.  From the February 8, 2008, effective date of the award of service connection, through January 19, 2011, the Veteran's IBS was manifested by weekly episodes of stool frequency and urgency, and discomfort after almost every meal.  

5.  Since January 20, 2011, the Veteran's IBS has been manifested by diarrhea, pain, and constipation, with intermittent explosive diarrhea and abdominal pain occurring multiple times per month.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent, but no higher, rating for a left shoulder strain, from February 8, 2008, through January 19, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2011).

2.  The criteria for a rating in excess of 10 percent for a left shoulder strain are not met at any point pertinent to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent, but no higher, rating for IBS, for the period from February 8, 2008, through January 19, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher, rating for IBS, from January 20, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the award of service connection for the disabilities at issue, and the Veteran's disagreement with the initial ratings assigned, the February 2009 SOC  set forth the criteria for higher ratings for each disability under consideration (the timing and form of which suffices, in part, for Dingess/Hartman).

Moreover, a December 2010 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the December 2010 letter, and opportunity for the Veteran to respond, the April 2011 supplemental SOC (SSOC)reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to his rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has-been afforded adequate VA examinations in April 2008 and January 2011, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disabilities.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to higher initial ratings since the award of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

As indicated, the RO has already assigned staged ratings for the left shoulder disability under consideration; hence, for this claim, the Board will consider the propriety of the rating assigned at each stage, as well whether any further staged rating is warranted.  The Board will also consider whether staged rating of the Veteran's IBS is appropriate.

A.  Left Shoulder Strain

Historically, by rating decision of May 2008, the RO granted service connection for a left shoulder strain, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, effective February 8, 2008.  In an April 2011 rating decision, the RO granted a higher, 10 percent, rating for the service-connected left shoulder disability, effective January 20, 2011.  

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is left-handed, his left shoulder impingement syndrome affects his major extremity, and will be evaluated accordingly.

Under Diagnostic Code 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pertinent to the current claim, the April 2008 VA examination report reflects that the Veteran reported moderate, intermittent shoulder pain that occurred two to three times per week, and that lasted approximately five minutes.  He reported difficulty in overhead use and pushing and pulling in his work as an engineer and in his activities of daily living.  On physical examination, left shoulder forward elevation (flexion) was from 0 to 180 degrees, abduction was from 0 to 160 degrees, adduction was from 0 to 30 degrees, and internal and external rotation were from 0 to 90 degrees.  There was evidence of mild or minimal pain with forward elevation from 170 to 180 degrees and with abduction from 150 to 160 degrees.  No additional limitation of motion due to pain, fatigue, weakness, or lack of endurance was observed following three repetitions.  Shoulder x-rays to evaluate for arthritis were normal.  The examiner diagnosed shoulder strain, mildly active at the time of the examination.  

In his March 2009 substantive appeal, the Veteran described his pain as "not mild and . . only ... tolerable due to my taking 1600-2000 mg. of Advil a day."  He reported additional limitation of motion and functional limitations, such as difficulty with putting on a seatbelt or getting a toll ticket, when he does not take Advil.  

The January 2011 VA examination report reflects, in relevant part, that the Veteran reported having pain on a daily basis, but he denied flare-ups.  The shoulder disability was noted to affect the Veteran's ability to participate in sports or any heavy physical activity.  On physical examination, left shoulder forward elevation was to 135 degrees, hyperextension was to 45 degrees, abduction was to 170 degrees, adduction was to 50 degrees, and internal and external rotation were to 90 degrees.  There was pain on motion at the end of all motions.  No additional limitation of motion due to pain, fatigue, weakness, or lack of endurance was observed following three repetitions.  No diagnostic testing was indicated.  The examiner diagnosed chronic left shoulder strain.  

In the May 2008 rating decision, the RO assigned a 0 percent rating for the Veteran's left shoulder strain.  This rating was based largely on the April 2008 VA examination report.  The minimum, compensable rating of 20 percent assignable under Diagnostic Code 5201 requires limitation of motion at shoulder level.  The RO assigned a 0 percent rating because the Veteran's arm motion was not limited to shoulder level.  See 38 C.F.R. § 4.31.

However, in the April 2011 rating decision, the RO (via the AMC)increased the rating for Veteran's left shoulder strain from 0 percent to 10 percent, effective January 20, 2011, the date of the January 2011 VA examination.  Referencing DeLuca (cited above), it was noted that the 10 percent rating was assigned on the basis of evidence of painful motion.  This rating decision reflects that the RO considered the Veteran's functional loss due to symptoms such as pain, weakened movement, and incoordination.  It also appears that, given the Veteran's symptomatology, the RO rated the Veteran's left shoulder disability as analogous to arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's left shoulder is a major joint, and the evidence reflects noncompensable limitation of motion with observable evidence of painful motion; hence, if applicable, a 10 percent rating is assignable under Diagnostic Code 5003.  

The Board acknowledges that the Veteran has not been diagnosed with left shoulder arthritis.  However, considering the Veteran's consistent complaints of painful motion, applying essentially the same reasoning noted above, and resolving all reasonable doubt in the Veteran's favor , the Board finds that the assigned, 10 percent rating for the Veteran's left shoulder strain is warranted from the June 2008 effective date of the award of service connection.

Collectively, the evidence reflects the Veteran's repeated complaints of painful motion (for which he requires over-the-counter medication) and functional limitation (including impairment in the performance of everyday activities).  The competent medical and lay evidence of record depicts a level of symptomatology for the Veteran's left shoulder disability that is relatively consistent throughout the appeal.  In terms of the quantitative rating criteria of limitation of motion, the Board considers the 45 degree decrease in range of forward flexion between the April 2008 and January 2011 VA examinations to be offset, in part, by increases in range of abduction and adduction during the same period, thus demonstrating a similar level of overall impairment of motion between the two examinations.  

Given that the findings of record reflect a largely consistent level of impairment, the Board finds no reason that staged ratings should be in effect for different time periods.  Thus, assignment a 10 percent disability rating from the February 8, 2008 effective date of the award of service connection is appropriate.

The Board also notes, however, that no higher rating for the left shoulder disability is warranted at any point pertinent to this appeal . As indicated above, even considering the Veteran's complaints of pain and other DeLuca factors, the criteria for even the minimum, compensable rating  Diagnostic Code 5201 are not met. 

Moreover, no other potentially applicable diagnostic code provides a basis for assignment of any higher rating. The evidence in this case does not reflect the type of shoulder impairment (ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula) that would make it appropriate for VA to assign a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  The service-connected left shoulder strain also is not shown to involve any other factor(s) to warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

In reaching the decision to award a 10 percent rating for the Veteran's left shoulder disability for the period from February 8, 2008, through January 19, 2011 (the result of which is that the 10 percent rating will be assigned for the entire period pertinent to this appeal), the Board has favorably applied the benefit-of-the-doubt doctrine.  The Board finds, however, that the preponderance of the evidence is against assignment of a rating in excess of 10 percent at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  IBS

As noted above, the Veteran was awarded service connection for IBS by RO rating decision dated in May 2008 and assigned an initial 0 percent (noncompensable) rating, effective February 8, 2008.  He indicated disagreement with the rating assigned and properly appealed this issue to the Board.  For the reasons that follow, the Board concludes that an initial rating of 10 percent, but no higher, is warranted.

In the May 2008 rating decision, the RO granted service connection for IBS and assigned an initial 0 percent rating, effective February 8, 2008, pursuant to Diagnostic Code 7319.

Under Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated as noncompensable when mild with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial rating, but no higher, have been met since the effective date of the grant of service connection (February 8, 2008).

By way of history, service treatment records reflect that the Veteran sought treatment for stomach pain in May 1980.  He was noted to have a history of spastic colon, but stated that his current pain was much worse.  An assessment to rule out appendicitis was noted.  A May 1980 surgical consultation sheet notes a possible bowel obstruction and lists a provisional diagnosis of epigastric pain.  No further in-service treatment for this condition was noted.  The Veteran reported a history of, or current, frequent indigestion or heartburn, and stomach, liver, intestinal trouble, or ulcer, on his November 2007 separation medical history report.  

The Veteran was afforded a VA examination in April 2008.  He reported symptoms of frequency of stool with urge to stool and near urge incontinence.  At times, he has experienced frank incontinence of stool, so that he has had to plan his itinerary so that he is close to toilets.  He has had to stop off at the roadside to empty his bowels in order to avoid soiling himself.  He has soiled himself over the years.  Jogging could precipitate his urge to stool, and he sometimes had to drop out of formation when jogging with the troops, so he could empty his bowels.  He reported having sought no particular medical treatment for his IBS, and that he treated it with Pepto-Bismol.  He reported experiencing the symptoms of stool frequency and urgency on average one day a week.  He reported working as a safety engineer and that he had missed no time from work due to his IBS.  Belly examination was normal.  The examiner diagnosed IBS.

In his March 2009 notice of disagreement, the Veteran reported that he has major IBS symptoms once or twice per week.  He indicated that he experiences  discomfort after almost every meal, and that the severity of these symptoms is lessened by over-the-counter medications.  After a bout, he is ill for the day.

During VA examination in January 2011, the Veteran reported having pain and diarrhea.  He reported intermittent explosive diarrhea, worse with stress, and periods of constipation, which he thought were due to a lack of fiber in his diet.  The explosive diarrhea and abdominal pain usually occurred two to three times a month.  The diarrhea usually lasted for a day with abdominal pain and was followed by weakness and tiredness.  He denied significant changes in weight, abdominal bloating, abdominal distention, nausea, vomiting, hemoptysis, melena, epigastric burning or pain, difficulty swallowing, or getting food stuck in the throat.  He treated his IBS with Pepto-Bismol and Imodium, which were helpful, during flare-ups.  The Veteran was noted to be an Army civilian safety worker who was restricted with his duties due to intermittent diarrhea.  He was limited in activities of daily living during episodes of diarrhea, as he had to be closer to the bathroom.  On physical examination, there was no evidence of anemia, dehydration, abdominal distention, fistula, or colostomy.  The abdomen was soft, nontender, and nondistended.  There were no masses or organomegaly.  There was mild tenderness of palpation.  Bowel sounds were positive in all quadrants.  The examiner diagnosed mild, chronic IBS.  

The Board notes that the Veteran, as a layperson, is competent to report symptoms of diarrhea, abdominal pain, and constipation.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds no reason to doubt the credibility of the Veteran's description of his IBS symptomatology to VA and to the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).

Considering the pertinent medical and lay evidence cited above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, since the effective date of the award of service connection, the aforementioned evidence reflects that the Veteran's IBS was manifested by moderate gastrointestinal symptoms from February 8, 2008, through January 19, 2011, and by severe symptoms from January 20, 2011.  

For the period prior to January 20, 2011, the reported frequency and nature of his symptoms most nearly approximate the 10 percent rating criteria under Diagnostic Code 7319.  The Board has based this determination on the reports of weekly episodes of stool frequency and urgency, as noted in the April 2008 VA examination report, and the Veteran's March 2009 lay statement noting discomfort after almost every meal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that, from February 8, 2008, through January 19, 2011, the Veteran's IBS symptoms are most accurately characterized as "frequent" and "moderate," rather than as "mild" and "occasional."  The Board further finds that this evidence does not reflect diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, to warrant a 30 percent rating prior to January 20, 2011.

The Board does find, however, that a 30 percent rating is warranted for the Veteran's IBS at any point pertinent to this appeal.   In particular, while the January 2011 VA examiner characterized the Veteran's IBS as "mild," her description of the Veteran's symptoms, including diarrhea, pain, and constipation with intermittent explosive diarrhea and abdominal pain occurring multiple times per month, are more disabling than those that are described in the criteria for mild or moderate irritable colon syndrome.  Thus, from January 20, 2011, the symptoms associated with the Veteran's IBS continue to be best approximated by the criteria for a 30 percent rating.  The Board notes that this is the maximum rating assignable.

In addition, the Board has considered the applicability of other diagnostic codes for rating this disability.  Disabilities of the digestive system are evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7354.  The Board notes, however, that the competent evidence of record, including both VA examination reports, expressly diagnose the Veteran as having IBS.  No other pertinent diagnoses appear in the record, and none of the other diagnostic codes adequately contemplates the Veteran's actual symptomatology.  Thus, the Veteran's digestive system disorder is correctly evaluated as IBS, and the Board finds that no other diagnostic code provides a basis for a higher rating.   

In sum, from the February 8, 2008, effective date of the award of service connection, through January 19, 2011, the disability picture associated with the Veteran's IBS has been most consistent with an initial 10 percent, but no higher, rating.  Moreover, from the January 20, 2011 date of VA examination pursuant to which to 30 percent rating was awarded, the disability picture associated with the Veteran's IBS has been most consistent with a 30 percent, but no higher, rating.  These staged ratings have been assigned pursuant to Fenderson (cited above).

In reaching the decision to award higher ratings for IBS, the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence weighs against assignment of any higher rating for IBS for any pertinent period.  See 38 U.S.C.A. § 5107(b) 38 C.F.R. §§ 3.102, 4.3; Gilber, 1 Vet. App. at 53-56.


ORDER

A 10 percent rating for a left shoulder strain, from February 8, 2008, through January 19, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for a left shoulder strain is denied.

A 10 percent rating for IBS, from February 8, 2008, through January 19, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A 30 percent rating  for IBS, from January 20, 2011, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claims for service connection for right and left knee disabilities is warranted.

The Board observes that no knee disability was noted on the report of the Veteran's entrance physical examination in February 1980. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In other words, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Service treatment records also reflect that the Veteran sought treatment multiple times following a right knee injury that occurred in November 1982.  The Veteran was assessed as having a hyperextended right knee and internal derangement of the right knee.  Other records assess a possible torn medial or lateral meniscus and a medial collateral ligament tear.  There are no allegations of right knee injury before service or during a period of active duty for training or inactive duty training.  During his April 2008 VA examination, he denied any surgeries to his right knee. 

The Veteran's service treatment records reflect that the Veteran sought treatment for left knee injuries that occurred during his active duty service.  Evidence from as early as 1980, his first year of active duty service, reflects that he was treated for left knee symptomatology that he associated with specific in-service injuries.  The record reflects left knee assessments of a bruised knee with possible fluid, resolving cellulitis, a bruised patella with possible Baker's cyst below left side of the patella, chondromalacia patella of the left knee associated with quadriceps atrophy due to disuse and previous knee surgery and prepatellar infection in 1980.  Service treatment records also note that the Veteran underwent left knee surgery in 1972, prior to his entry into service, for the removal of a Baker's cyst on the popliteal area of the left knee.  

A service treatment record also notes that the Veteran underwent arthroscopic surgery of the left knee in 1992, but no mention of this surgery is made on his October 1993 Army National Guard Commissioning examination report.  During his April 2008 VA examination, he reported that he underwent left knee surgery for torn cartilage in 1991.  

A March 2003 service treatment medical history report notes a history of bilateral chondromalacia patella, left worse than right, status post-arthroscopy, with no sequelae.  On his November 2007 separation medical history report, the Veteran reported that he had had two knee surgeries.  

Contrary to an April 2008 VA examiner's finding of no current knee disability,  
current medical evidence, including a June 2009 radiology report, indicates that the Veteran has bilateral patella spurs.  The Veteran also has reported a continuity of knee-related symptomatology since service, specifically stating in his March 2009 substantive appeal that his knees were injured on active duty and were never the same.  No examiner has opined as to the relationship, if any, between any current right or left knee disability and the Veteran's active duty service, to include the injuries and assessment noted therein. 
 
In light of the above, the Board finds that examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated  rationale-is  needed to resolve the claims for service connection right and left knee disabilities  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to undergo examination of his knees, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims (as the original claims for service connection will be considered on the basis of the evidence of record.  See 38 C.F.R. § 3.655) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period.  In its letter, the RO should ask the Veteran to identify any facility at which he sought treatment, including left knee surgery, in 1972 and the early 1990s.  The RO should also specifically request that the Veteran provide authorization for it to obtain any outstanding, pertinent private medical records, to include records generated in connection with his left knee injury, and subsequent surgery, from the early 1990s.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby  REMANDED to the RO, via the AMC,  for the following action:

1.  The RO should furnish to the Veteran and his representative letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO should ask the Veteran to identify any facility at which he sought treatment, including left knee surgery, in 1972 and the early 1990s.  The RO should also specifically request that the Veteran provide authorization for it to obtain any outstanding, pertinent private medical records, to include records generated in connection with his left knee injury, and subsequent surgery, from the early 1990s.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
.
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to  undergo VA examination of his knees, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the appellant's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the physician should clearly identify all current disability(ies), to include residuals of any knee surgery.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's active service.

In rendering the requested opinion with respect to left knee disability,  the examiner should specifically address whether there is clear and unmistakable evidence that the disability (a) pre-existed service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service;or, if not (c) is otherwise medically related to the Veteran's service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


